DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15 are currently pending on the application, of which claims 1, 3, 13, & 15 are amended.
In response to applicant’s showing of relevant subject matter that is pertinent to claim 9, the drawing objection to claim 9 is withdrawn. Further, in light of applicant’s amendment to the specification the objection to the drawings regarding ref 151b is withdrawn.
In light of applicant’s amendments to the claims the previous rejection of claims 1-15 under 35 U.S.C. 112(b) is withdrawn.
Applicant’s amended specification is accepted and entered into the record hereto as it does not contain new matter.
Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not fully persuasive. With regards towards applicant’s arguments directed towards the Wee reference, applicant states the handle of Wee is not flat, but rather include an indent. However the claims do not require the handle to be entirely flat, rather the claims require the projecting portion merely having a flat surface. In this case, as can be seen from Fig.6 of Wee, the projecting portion of the handle comprises multiple flat surfaces. Further, Wee still teaches the amended limitations of claim 1, see rejection below.
With regards to applicant’s arguments towards the Kim reference, examiner agrees with applicant the handle does not protrude past the outer edge beyond the circular path, and for this reason the rejection of claims 1-6 & 9 in view of the Kim reference is withdrawn. However, regarding applicant’s argument directed towards the protruding portion being flat, the same rationale made above regarding the Wee reference is applicable to the Kim reference as well, see Figs.10 & 18 showcasing at least some of the projecting handle surfaces being flat.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 recites the limitation "the outer edge of the cap element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the limitation will be interpreted as “an outer edge of the cap element”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, and 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wee et al. (US20170260678A1), hereafter Wee.
Regarding claims 1-2, 7-8, and 10-15 Wee discloses a door for a laundry treating appliance that is openable and closable (Figs.1-2), the door comprising: a front frame (Fig.4 ref 25) with a first portion extending in a circular path around the door assembly (see Fig.6); a projecting portion defining a handle (Fig.6 ref 22); wherein at least some part of the projecting portion has a flat surface that extend radially outwardly from the circular path (see Fig.6 interior portions of ref 22 which extend radially and are essentially flat); the projecting portion is integrally formed with the first portion (see Figs. 2 & 6, both showing the projection and first portion as a single unit); a cap element (Fig.4 refs 20 and 24) forming the front surface of the door assembly; each the front frame and the cap element having an outer edge that comprise a projection which defines a handle (best seen in Figs.4 and 6 by the edge ref 22), wherein the first projection is attributed to the front frame portion of ref 22 and the second projection is attributed the cap element portion of ref 22; the outer edge of the front frame follows the outer edge of the cap element (see Fig.6); the front frame having a an aperture to receive a portion a hinge device (Fig.6 ref 63, also [0086]); a rear frame (Fig.6 refs 26 & 60, see with no holes defined in the cap element (see Figs. 2& 6 wherein the cap element is closed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim(s) 1-2, 7-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20160340820A1) and Andreas et al. (DE102008044336B3), hereafter Kim and Andreas.
Regarding claims 1-2, 10, & 15, Kim discloses a washing machine comprising: a casing with a wall on which an opening is formed (see Fig.1 body of washing machine and ref 16); a door configured to open and close for a laundry treating apparatus (abstract) comprising: a front frame (Fig.3 ref 140) having a first portion extending in a circular path (see Fig.3 ref 140); a cap element (Fig.3 ref 150) assembled to the front frame; the front frame having a projecting portion that defines a handle (Fig.3 ref 146/170) and the cap element having a complimentary projection (Fig. 3 refs 152/154/158) that defines a handle; the projecting portion has flat surfaces (best seen in Figs.10-11 & 17-18, showcasing at least one generally flat surface in a radially inward direction from the circular path) and is integrally formed with the first portion (see Fig.3 showcasing the elements as a single piece); the projecting portion of the outer edge reading on a radial protrusion/bulge. The outer edge of the front frame follows the outer edge of the cap element (see Figs.3-5). Claim 1 defines over Kim in the feature that the projecting portion that defines the handle is formed outwardly in a radial direction relative to the circular path. However, providing a door handle that projects outwardly from a circular path of a frame is known in the art as evidenced by Andreas.
Andreas discloses a washing machine (abstract) with a door handle that projects radially outward from a circular path of a door frame (see Figs.4-8 & 11-12). The handles are provided such that they are openable from an outer region of the circular path of the door frame (see Figs.4-8 & 11-12). The placement of the door handle in such an area allows for a more ergonomic handle [0008] so a user does not have to bend down to open the door [0014]. Andreas and Kim are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the handle placement of Kim to utilize the placement of Andreas, as such a placement is more ergonomic to a user (Andreas [0008]). Further, one of ordinary skill in the art knows, through simple physics, that placing a door handle as far as possible from a hinge provides for a magnification of a torque (based on the distance from the hinge) applied to the hinge thereby requiring less force to open a door. Thereby the modification would provide the handle projecting outwardly from the circular path and, similarly, the flat surfaces would also extend radially outwardly.
Regarding claim 7, Modified Kim teaches the door assembly of claim 1, wherein there are two cutouts on the frame corresponding to areas where hinges are placed (see Kim Fig.4 ref 140 having two rectangular shaped cutouts corresponding to the area of ref 116, wherein the hinge arms are provided [0066]). Thus, there is a reasonable expectation that the front frame has an aperture which is configured to receive at least a portion of a hinge device of the door assembly.
Regarding claim 8, Modified Kim teaches the door assembly of claim 1, wherein there is a rear frame (Kim Fig.3 ref 110) and a closing element (Kim Fig.3 ref 120) between the front and rear frame when the frames and closing elements are assembled together (see Kim Figs.2-3). 
Regarding claims 11-14, Modified Kim teaches the door assembly of claim 1, wherein the door is pull to open (Kim Fig.1 and [0098]); the handle is fixed (Kim [0099]); the cap element has no apertures when assembled, thereby being closed (best seen in Kim Fig.2); and the handle is defined by only the frame elements and the cap elements (Kim Fig.3, also [0072, 0099]).
Claims 3-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20160340820A1) and Andreas et al. (DE102008044336B3), as applied to claim 1 above, and further in view of Pillot et al. (US20120007482A1).
Regarding claims 3-5, Kim teaches the door assembly of claim 1 wherein the cap element is at least partially transparent [0080] and has an inner side (Fig.5) that faces the front frame (see Fig.5). The cap element also comprises tabs (Fig.5 refs 153/154) formed on an inner side of the cap element and facing the front frame for attaching to the front frame. Kim does not disclose having an opaque element arranged at the inner side of the cap element between said cap element and the front frame. However the use of such elements between parts of doors in washing machines is known in the art as evidenced by Pillot.
Pillot discloses a door and porthole window for laundry washing machines (abstract), wherein annular/ring-shaped elements are used between parts of a door to hide non aesthetical components between a transparent element and a window, such as attaching elements [0051-0052].The annular elements have outer edges (see Fig.2D ref 295) that border the edges of other elements. The use of such annular elements allow for maintain/increasing aesthetic appearance of the machine by hiding the non-aesthetic elements. Since the annular elements of Pillot hide 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the cap element of Kim to include an annular element, as disclosed by Pillot, in order to hide aesthetic degrading attachment elements from being seen by a user (Pillot [0051-0052]). By utilizing an annular element to hide aesthetically degrading features the outer edges of the annular element would border the outer edges of the cap element and the front frame (see Pillot Fig.2D ref 295 showing the annular element outer edges bordering the outer edges of other elements).
Regarding claim 6, Modified Kim teaches the door assembly of claim 3, wherein the front frame has a front side (see Kim Fig.4 ref 140). Further, tabs (Kim Fig.5 ref 153/154) fit into hooks (see Kim Figs.6 and 19 for clarity) within the front frame, thus there is an overlapping peripheral region between the frame and the cap element. Further, a peripheral zone is being defined as the area between the peripheral edge and the front surface of the front frame, which comprises the area where the annular element is located. Therefore, in order for the annular element to effectively cover such aesthetically degrading elements the annular element must also overlap the same peripheral zone when views laterally outwardly from the door assembly.
Regarding claim 9, Modified Kim teaches the door assembly of claim 3, wherein the annular element is fitted between the transparent cap element and the front frame on an inner surface of the cap element. Thus, the cap element extends peripherally beyond the annular element. Further, a peripheral zone is being defined as the area between the peripheral edge and the front surface of the front frame, which comprises the area where the annular element is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US2018016333A1), hereafter Z1. Z1 discloses a door for a washing machine having a decorative element ref 6 between a transparent cap a frame element (see Fig.2)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Riol et al. (US20120086315A1), hereafter R1. R1 discloses a door for a laundry machine (abstract) that utilizes an annular element (Fig.3B ref 270) that has ribs (Fig.3B ref 275) for increasing the rigidity of the door [0025].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al. (US20150003027A1), discloses a laundry machine wherein a door is capable of having irregular shapes and sizes for aesthetic appeal (Fig.16 and [0105, 0179]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiroshi et al. (EP2402499B1) discloses a washing machine (Fig.1) with a door having a handle on an outer portion of the door radially outward from a circular path of the door (Figs.1-2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711